DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
This is responsive to the claims filed 04/18/2022. 
The Examiner acknowledges the preliminary amendment filed on 04/18/2022 in which claim amendments were submitted. 
Claims 10-26 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 04/29/2021 are noted. 

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0252564 A1 to Moore in view U.S. Patent Application Publication 2008/0113783 A1 to Czyzewski et al. and further in view of in view of U.S. Patent 6, 908,385 to Green. 

Regarding Claim 10, and similarly recited Claim 13, (New) Moore discloses a monitoring system for a game in which one or more bettors place one or more wagers (“gaming table provides for use of RFID technology to track chip movement on a table game and to infer an association between a wager and a player position based on a chip identifier of a chip placed on a particular position of the table” – Abstract), the monitoring system comprising: 
a game table that includes betting areas (fig. 3, electronic table 350 with player stations 356 with player bet area 386; ¶¶ 98, 110 discloses table 350 has a planar top surface 352 on which game play takes place.  The table 350 further has a dealer station 354 and at least one (e.g., seven) player station 356 (player stations are also referred to herein as player positions); The player station 356 may include a player bet area 386 … the player bet area 386 may include one or more interrogators 396 which detect, recognize, identify or determine chips 372 and/or tokens (e.g., in embodiments in which tokens are utilized to identify re-characterization bets) placed in the player bet area 386); 
a camera system configured to, for each betting area of the betting areas: 
based on a respective one of the one or more wagers is placed on the betting area, identify the respective wager wagered on the betting area (fig. 3, camera 382, ¶¶ discloses in place of an intelligent shoe, cameras, such as camera 382 may be used with pattern recognition software to detect what cards have been dealt to what player stations, what chips 372 have been wagered, and what tokens have been used by particular player stations); and 
a control unit configured to: 
determine a number of the one or more wagers that have been placed and respective positions of the one or more wagers based on an output of the camera system (fig. 3, ¶¶ 106, 108, 110 discloses camera 382 may be used with pattern recognition software to detect what … chips 372 have been wagered … the player bet area 386 may include one or more interrogators 396 which detect, recognize, identify or determine chips 372 and/or tokens (e.g., in embodiments in which tokens are utilized to identify re-characterization bets) placed in the player bet area 386; ¶¶ 127, 150 discloses the CPU 684 may receive data from the shoe 664 and or the interrogator 660A associated with the chip rack 660; Likewise, the CPU 684 may control the player tracking mechanisms 690, the monitors 692 and any sensors that truck bets such us player bet interrogator 696 or banker bet interrogator 698; Through a combination of such RFID and optical technology, it is even possible that the system may determine specific wager amounts associated with each stack); 
determine one or more winners of the game according to predefined game rules and based a respective hand of each of the one or more betters a hand of a dealer, the hands being formed by respective subsets of cards (fig. 3,  figs. 1, 3, 6, ¶¶ 24, 106, 118, 154 discloses an understanding of the traditional rules of baccarat as well as a layout of a traditional baccarat table may be helpful in understanding some of the embodiments described herein; a camera 382 may be positioned aver the table 350 and operatively connected to a central processing unit (CPU) or processor 384 associated with the table 350; the CPU 684 may track all the cards that have been played from a shoe; Upon resolution of a game instance associated with the wager (e.g. upon completion of a hand of baccarat), an outcome associated with the wager is determined (e.g. win or loss) along with any corresponding payout that may be entitled to the player).

However, Moore does not explicitly disclose:
determine a start of the game and is configured to determine an end of the game;
identify, based on the start of the game and the end of the game, a wager-closure period during at least a part of which an entirety of the game is played; 
based on output of the camera system, determine whether any of the one or more wagers moves during the wager-closure period from one of the betting areas at which the respective wager was positioned at a time of a start of the wager-closure period to another area; and 
trigger output of an alert based on a determination that a wager moved during the wager-closure period.  
In a related invention, Czyzewski discloses a casino table game monitoring system: ...
determine a start of the game and is configured to determine an end of the game (¶¶ 57 discloses the shoe 112 has a games rule module and is capable of setting a game state to a new game state and transmitting this information to the table manager 180.  In response, the shoe 112 transmits data to the table manager 180 indicating the start of a new game. In other examples, the shoe includes a time-out circuit that automatically detects the beginning and end of each round);
identify, based on the start of the game and the end of the game, a wager-closure period during at least a part of which an entirety of the game is played (¶¶ 57-58, 61-62, 64, 66 discloses the shoe includes a time-out circuit that automatically detects the beginning and end of each round … The shoe 112 has a games rule module and is capable of setting a game state to a new game state and transmitting this information to the table manager 180. If at step 204, the table manager 180 determines that a new game has been started, the table manager 180 collects game/table data from all sources (step 206) i.e., the video interface 170, antennas 162, 164, 166, and card shoe 112.  At step 208, the table manager 180 makes a series of real time, game in progress (i.e., in-game) comparisons/investigations of the input data.  The table manager 180 determines from the various real time comparisons, whether there is an anomaly.  The table manager 180 can also determine if there have been any invalid actions, by the player or dealer, based on the state of the game at that time.  At step 214, after a round of the game has ended, the table manager 180 makes a series of real time, post-game comparisons/investigations of the input data);  and 
based on output of the camera system, determine whether any of the one or more wagers moves during the wager-closure period from one of the betting areas at which the respective wager was positioned at a time of a start of the wager-closure period to another area (¶¶ 57-58, 61-62, 64 discloses the shoe includes a time-out circuit that automatically detects the beginning and end of each round … The shoe 112 has a games rule module and is capable of setting a game state to a new game state and transmitting this information to the table manager 180. If at step 204, the table manager 180 determines that a new game has been started, the table manager 180 collects game/table data from all sources (step 206) i.e., the video interface 170, antennas 162, 164, 166, and card shoe 112.  At step 208, the table manager 180 makes a series of real time, game in progress (i.e., in-game) comparisons/investigations of the input data.  The table manager 180 determines from the various real time comparisons, whether there is an anomaly.  One non-limiting example includes late wagering.  Capping and/or pinching can be determined by comparing initial wager information to current wager information.  The wager information can be determined through video images via the video interface 170 in addition to, or instead of the RFID information.  Movement of player wagers between the B and P positions (and T when wagered) can be monitored by comparing the wager information contained in the video images (via the video interface 170) with the wager information contained in the RFID information).
One of ordinary skill in the art cold have combined the Moore and Czyzewski reference by known methods of detecting gaming table events during a game so that features of both references perform the function as they previously did (i.e. Moore provides monitoring of a table game and Czyzewski provides casino table game monitoring).  One of ordinary skill in the art would have recognized the combination was predictable and would allow monitoring of the table game and tracking of the chips/wagers (as Moore discloses). 

However, the combination of Moore and Czyzewski does not explicitly disclose:  
trigger output of an alert based on a determination that a wager moved during the wager-closure period.  
In a related invention, Green discloses a casino security system for a gaming table comprising at least one video camera for providing video images of the gaming table and a video recorder for recording the video images of the gaming table. Green discloses: trigger output of an alert based on a determination that a wager moved during the wager-closure period  ((Col. 5:1-15, 43-50 discloses in order to detect objects such as chips or player's hands moving into the betting area 5 after the "more bets" signal has been generated, a cordon is provided around the betting area in the side on which the players are situated, i.e., on the left hand side of the betting area 5 … The first CPU 41 also generates an alarm output on a control output.  The alarm output is generated if the motion signal is detected after having received a "no more bets" signal over the network 13.  Further, the first CPU 41 is provided with a serial connection 47 to a second CPU 48.  The first CPU 41 passes on the event detection signals and an alarm signal, if generated; Col. 6:31-65 discloses when this occurs, in step S5 "Final Bets" is displayed on the table display, on both displays in the control room, and on the local display 23.  "Final Bets" is displayed for a predetermined period by waiting for the period to expire in step S6.  Once this period has expired, in step S7 "No More Bets" is displayed on the table display 11, on the two displays 19 and 20 in the control room, and on the local display 23.  The PTZ camera 1 also zooms in on the betting area 5 and motion detection in the betting detection area is started.  If motion is detected in step S8, in step S9 the alarm signal is generated and "Alarm--Possible Late Bet" is displayed on the two displays 19 and 20 in the control room and on the local display 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moore and Czyzewski to include the security features of Green as Green discloses that aspects of the present invention are applicable to any gaming table in which events can be automatically detected during the game (Col. 7:40-45: aspects of the present invention are applicable to any gaming table in which events can be automatically detected during the game).  Furthermore, exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here, Moore discloses a gaming table that provides for the tracking of chip movement on the game table and to infer an association between a wager and a player position based on a chip identifier of a chip placed on a particular position of the table. Czyzewski provides casino table game monitoring of events at a game table.  Green discloses a casino security system for a gaming table comprising at least one video camera for providing video images of the gaming table and a video recorder for recording the video images of the gaming table. One of ordinary skill in the art cold have combined the Moore/Czyzewski and Green references by known methods of detecting gaming table events during a game so that features of both references perform the function as they previously did (i.e. Moore provides monitoring of a table game and Green provides game table security and monitoring bets/wagers during a wager period of the table game).  One of ordinary skill in the art would have recognized the combination was predictable and would allow monitoring of the table game and tracking of the chips/wagers (as Moore discloses). 

Regarding Claim 11, (New) Moore, Czyzewski and Green discloses the monitoring system according to claim 10, further comprising: 
a card shooter apparatus configured to read respective ranks of cards as the cards are respectively dealt, and wherein the control unit is configured to identify ranks of the cards on the game table dealt by the dealer and to verify that the ranks of the dealt cards are identical to the ranks of the cards read by the card shooter apparatus (Moore, fig. 3, ¶¶ 106, 108-109, 118, 154 discloses a camera 382 may be positioned over the table 350 and operatively connected to a central processing unit (CPU) or processor 384 associated with the table 350.  The CPU 384 may be a control system as that term is defined in the Rules of Interpretation provided below and may control and coordinate the functions of the various components of the table 350… shoe 364 may be able to determine which cards are being dealt to which player station through RFID technology, image recognition, a printed code on the card (such as a barcode), or the like.  The CPU 684 may track all the cards that have been played from a shoe). 
  
Regarding Claim 12, (New) Moore, Czyzewski and Green discloses the monitoring system according to claim 10, wherein: 
the camera system is configured to detect a direction of movement of the one or more wagers on the game table, and the control unit is configured to verify that any one or more of the one or more wagers for which there is a respective payoff moves to one or more of the bettors associated with a winning hand at the end of the game (Moore, ¶¶ 115, 118, 130, 154 discloses a player may indicate desired wagers (traditional wagers and/or re-characterization wagers) by movement and/or placement of chips on the table (either by the player or by the dealer on behalf of the player).  Such movement and/or placement may be tracked by one or more interrogators of the table and recorded (e.g., in a memory of the table).  Further, in some embodiments the movement and/or placement of chips may be interpreted, by a processor of table 350, as the placement of a particular bet … the RFID sensors may be employed in order to ensure that the dealer is indeed (a) awarding payouts to players (associated with a given player position and/or RFID sensor) that are accurate; (b) taking down or collecting any losing bets in their entirety; and/or (c) awarding payouts and/or collecting losing wagers in accordance with a desired and orderly process, protocol or order.  The integration of a card reading shoe and the capture of bet data via RFID sensors such as interrogators or antennas may allow for the detection of overpays, underpays and cheating as the system tracks and records game outcomes and how each hand was bet).  

Regarding Claim 14, (New) Moore, Czyzewski and Green discloses the card game monitoring system according to claim 13, wherein the control device is further configured to verify whether one or more payoffs are correctly paid after the game has ended (Moore, ¶¶ 115, 118, 130, 154 discloses the RFID sensors may be employed in order to ensure that the dealer is indeed (a) awarding payouts to players (associated with a given player position and/or RFID sensor) that are accurate).  

Regarding Claim 15, (New) Moore, Czyzewski and Green discloses the card game monitoring system according to claim 13, further comprising: 
a card shooter apparatus configured to read respective ranks of the cards as the cards are respectively dealt, and wherein the control device is further configured to identify the ranks of the cards on the game table and verify whether said ranks of the cards on the game table are the same as those read by the card shooter apparatus (Moore, fig. 3, ¶¶ 106, 108-109, 118, 154 discloses a camera 382 may be positioned over the table 350 and operatively connected to a central processing unit (CPU) or processor 384 associated with the table 350.  The CPU 384 may be a control system as that term is defined in the Rules of Interpretation provided below and may control and coordinate the functions of the various components of the table 350… shoe 364 may be able to determine which cards are being dealt to which player station through RFID technology, image recognition, a printed code on the card (such as a barcode), or the like.  The CPU 684 may track all the cards that have been played from a shoe).  

Regarding Claim 16, (New) Moore, Czyzewski, and Green discloses the card game monitoring system according to claim 13, wherein control device includes a card shooter apparatus that is configured to determine when the game starts (Czyzewski, ¶¶ 57 discloses the shoe 112 has a games rule module and is capable of setting a game state to a new game state and transmitting this information to the table manager 180.  In response, the shoe 112 transmits data to the table manager 180 indicating the start of a new game. In other examples, the shoe includes a time-out circuit that automatically detects the beginning and end of each round).  



Regarding Claim 17, (New) Moore,  Czyzewski, and Green discloses the card game monitoring system according to claim 13, wherein the camera system is further configured to identify the cards (Moore, ¶¶ 106, 108-109, 118, 154 discloses a camera 382 may be positioned over the table 350 and operatively connected to a central processing unit (CPU) or processor 384 associated with the table 350.  The CPU 384 may be a control system as that term is defined in the Rules of Interpretation provided below and may control and coordinate the functions of the various components of the table 350… in place of an intelligent shoe, cameras, such as camera 382 may be used with pattern recognition software to detect what cards have been dealt to what player stations…The CPU 684 may track all the cards that have been played from a shoe).  

Regarding Claim 18, (New) Moore discloses a monitoring system for a game in which one or more bettors place one or more wagers, the monitoring system comprising: 
a game table that includes a betting area (fig. 3, electronic table 350 with player stations 356 with player bet area 386; ¶¶ 98, 110 discloses table 350 has a planar top surface 352 on which game play takes place.  The table 350 further has a dealer station 354 and at least one (e.g., seven) player station 356 (player stations are also referred to herein as player positions); The player station 356 may include a player bet area 386 … the player bet area 386 may include one or more interrogators 396 which detect, recognize, identify or determine chips 372 and/or tokens (e.g., in embodiments in which tokens are utilized to identify re-characterization bets) placed in the player bet area 386); 
a camera system configured to, based on a respective one of the one or more wagers is placed on the betting area, identify the respective wager wagered on the betting area (fig. 3, camera 382, ¶¶ discloses in place of an intelligent shoe, cameras, such as camera 382 may be used with pattern recognition software to detect what cards have been dealt to what player stations, what chips 372 have been wagered, and what tokens have been used by particular player stations).
However, Moore doesn’t explicitly disclose: 
a control unit configured to: 
identify, based on a start of the game, an end of the game, or a combination thereof, a wager-closure period during which an entirety of the game is played; 
based on an output of the camera system, determine whether a first wager of the one or more wagers moves during the wager-closure period from the betting area at which the first wager was positioned at a time of a start of the wager-closure period to another area; and 
trigger output of an alert based on a determination that a wager moved during the wager-closure period.  

In a related invention, Czyzewski discloses a casino table game monitoring system: ...
a control unit configured to: 
identify, based on a start of the game, an end of the game, or a combination thereof, a wager-closure period during which an entirety of the game is played (¶¶ 57-58, 61-62, 64, 66 discloses the shoe includes a time-out circuit that automatically detects the beginning and end of each round … The shoe 112 has a games rule module and is capable of setting a game state to a new game state and transmitting this information to the table manager 180. If at step 204, the table manager 180 determines that a new game has been started, the table manager 180 collects game/table data from all sources (step 206) i.e., the video interface 170, antennas 162, 164, 166, and card shoe 112.  At step 208, the table manager 180 makes a series of real time, game in progress (i.e., in-game) comparisons/investigations of the input data.  The table manager 180 determines from the various real time comparisons, whether there is an anomaly.  The table manager 180 can also determine if there have been any invalid actions, by the player or dealer, based on the state of the game at that time.  At step 214, after a round of the game has ended, the table manager 180 makes a series of real time, post-game comparisons/investigations of the input data); 
based on an output of the camera system, determine whether a first wager of the one or more wagers moves during the wager-closure period from the betting area at which the first wager was positioned at a time of a start of the wager-closure period to another area (¶¶ 57-58, 61-62, 64 discloses the shoe includes a time-out circuit that automatically detects the beginning and end of each round … The shoe 112 has a games rule module and is capable of setting a game state to a new game state and transmitting this information to the table manager 180. If at step 204, the table manager 180 determines that a new game has been started, the table manager 180 collects game/table data from all sources (step 206) i.e., the video interface 170, antennas 162, 164, 166, and card shoe 112.  At step 208, the table manager 180 makes a series of real time, game in progress (i.e., in-game) comparisons/investigations of the input data.  The table manager 180 determines from the various real time comparisons, whether there is an anomaly.  One non-limiting example includes late wagering.  Capping and/or pinching can be determined by comparing initial wager information to current wager information.  The wager information can be determined through video images via the video interface 170 in addition to, or instead of the RFID information.  Movement of player wagers between the B and P positions (and T when wagered) can be monitored by comparing the wager information contained in the video images (via the video interface 170) with the wager information contained in the RFID information). 

One of ordinary skill in the art cold have combined the Moore and Czyzewski reference by known methods of detecting gaming table events during a game so that features of both references perform the function as they previously did (i.e. Moore provides monitoring of a table game and Czyzewski provides casino table game monitoring).  One of ordinary skill in the art would have recognized the combination was predictable and would allow monitoring of the table game and tracking of the chips/wagers (as Moore discloses). 

However, the combination of Moore and Czyzewski does not explicitly disclose:  
trigger output of an alert based on a determination that a wager moved during the wager-closure period.  
In a related invention, Green discloses a casino security system for a gaming table comprising at least one video camera for providing video images of the gaming table and a video recorder for recording the video images of the gaming table. Green discloses trigger output of an alert based on a determination that a wager moved during the wager-closure period (Col. 5:1-15, 43-50 discloses in order to detect objects such as chips or player's hands moving into the betting area 5 after the "more bets" signal has been generated, a cordon is provided around the betting area in the side on which the players are situated, i.e., on the left hand side of the betting area 5 … The first CPU 41 also generates an alarm output on a control output.  The alarm output is generated if the motion signal is detected after having received a "no more bets" signal over the network 13.  Further, the first CPU 41 is provided with a serial connection 47 to a second CPU 48.  The first CPU 41 passes on the event detection signals and an alarm signal, if generated; Col. 6:31-65 discloses when this occurs, in step S5 "Final Bets" is displayed on the table display, on both displays in the control room, and on the local display 23.  "Final Bets" is displayed for a predetermined period by waiting for the period to expire in step S6.  Once this period has expired, in step S7 "No More Bets" is displayed on the table display 11, on the two displays 19 and 20 in the control room, and on the local display 23.  The PTZ camera 1 also zooms in on the betting area 5 and motion detection in the betting detection area is started.  If motion is detected in step S8, in step S9 the alarm signal is generated and "Alarm--Possible Late Bet" is displayed on the two displays 19 and 20 in the control room and on the local display 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moore and Czyzewski to include the security features of Green as Green discloses that aspects of the present invention are applicable to any gaming table in which events can be automatically detected during the game (Col. 7:40-45: aspects of the present invention are applicable to any gaming table in which events can be automatically detected during the game).  Furthermore, exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here, Moore discloses a gaming table that provides for the tracking of chip movement on the game table and to infer an association between a wager and a player position based on a chip identifier of a chip placed on a particular position of the table. Czyzewski provides casino table game monitoring of events at a game table.  Green discloses a casino security system for a gaming table comprising at least one video camera for providing video images of the gaming table and a video recorder for recording the video images of the gaming table. One of ordinary skill in the art cold have combined the Moore/Czyzewski and Green references by known methods of detecting gaming table events during a game so that features of both references perform the function as they previously did (i.e. Moore provides monitoring of a table game and Green provides game table security and monitoring bets/wagers during a wager period of the table game).  One of ordinary skill in the art would have recognized the combination was predictable and would allow monitoring of the table game and tracking of the chips/wagers (as Moore discloses). 
  


Regarding Claim 19, (New) Moore, Czyzewski and Green discloses the card game monitoring system according to claim 18, wherein the game table includes multiple betting areas that include the betting area (Moore, fig. 3, electronic table 350 with player stations 356 with player bet area 386; ¶¶ 98, 110 discloses table 350 has a planar top surface 352 on which game play takes place.  The table 350 further has a dealer station 354 and at least one (e.g., seven) player station 356 (player stations are also referred to herein as player positions).  

Regarding Claim 20, (New) Moore, Czyzewski and Green discloses the card game monitoring system according to claim 18, wherein the control unit is configured to detect the start of the game, the end of the game, or a combination thereof (Cyzewski, ¶¶ 57 discloses the shoe 112 has a games rule module and is capable of setting a game state to a new game state and transmitting this information to the table manager 180.  In response, the shoe 112 transmits data to the table manager 180 indicating the start of a new game. In other examples, the shoe includes a time-out circuit that automatically detects the beginning and end of each round).  

Regarding Claim 21, (New) Moore, Czyzewski, and Green discloses the card game monitoring system according to claim 18, wherein the control unit is configured to determine one or more winners of the game according to predefined game rules and based a respective hand of each of the one or more betters a hand of a dealer, the hands of the one or more betters and the dealer being formed by respective subsets of cards (Moore, (fig. 3,  figs. 1, 3, 6, ¶¶ 24, 106, 118, 154 discloses an understanding of the traditional rules of baccarat as well as a layout of a traditional baccarat table may be helpful in understanding some of the embodiments described herein; a camera 382 may be positioned aver the table 350 and operatively connected to a central processing unit (CPU) or processor 384 associated with the table 350; the CPU 684 may track all the cards that have been played from a shoe; Upon resolution of a game instance associated with the wager (e.g. upon completion of a hand of baccarat), an outcome associated with the wager is determined (e.g. win or loss) along with any corresponding payout that may be entitled to the player).  

Regarding Claim 22, (New) Moore, Czyzewski and Green discloses the card game monitoring system according to claim 18, wherein the control unit is configured to, based on an output of the camera system, determine a number of the one or more wagers that have been placed and respective positions of the one or more wagers (Moore, fig. 3, ¶¶ 106, 108, 110 discloses camera 382 may be used with pattern recognition software to detect what … chips 372 have been wagered … the player bet area 386 may include one or more interrogators 396 which detect, recognize, identify or determine chips 372 and/or tokens (e.g., in embodiments in which tokens are utilized to identify re-characterization bets) placed in the player bet area 386; ¶¶ 127, 150 discloses the CPU 684 may receive data from the shoe 664 and or the interrogator 660A associated with the chip rack 660; Likewise, the CPU 684 may control the player tracking mechanisms 690, the monitors 692 and any sensors that truck bets such us player bet interrogator 696 or banker bet interrogator 698; Through a combination of such RFID and optical technology, it is even possible that the system may determine specific wager amounts associated with each stack).  

Regarding Claim 23, (New) Moore, Czyzewski and Green discloses the card game monitoring system according to claim 18, wherein the control unit is configured to, based on an output of the camera system, determine a position of the first wager at the betting are at the time of the start of the wager-closure period (Czyzewski, ¶¶ 57-58, 61-62, 64, 66 discloses the shoe includes a time-out circuit that automatically detects the beginning and end of each round … The shoe 112 has a games rule module and is capable of setting a game state to a new game state and transmitting this information to the table manager 180. If at step 204, the table manager 180 determines that a new game has been started, the table manager 180 collects game/table data from all sources (step 206) i.e., the video interface 170, antennas 162, 164, 166, and card shoe 112.  At step 208, the table manager 180 makes a series of real time, game in progress (i.e., in-game) comparisons/investigations of the input data.  The table manager 180 determines from the various real time comparisons, whether there is an anomaly.  The table manager 180 can also determine if there have been any invalid actions, by the player or dealer, based on the state of the game at that time.  At step 214, after a round of the game has ended, the table manager 180 makes a series of real time, post-game comparisons/investigations of the input data).  

Regarding Claim 24, (New) Moore, Czyzewski and Green discloses the card game monitoring system according to claim 18, wherein a duration of the wager-closure period is longer than a duration of the entirety of the game (Czyzewski, ¶¶ 57-58, 61-62, 64, 66 discloses the shoe includes a time-out circuit that automatically detects the beginning and end of each round … The shoe 112 has a games rule module and is capable of setting a game state to a new game state and transmitting this information to the table manager 180. If at step 204, the table manager 180 determines that a new game has been started, the table manager 180 collects game/table data from all sources (step 206) i.e., the video interface 170, antennas 162, 164, 166, and card shoe 112.  At step 208, the table manager 180 makes a series of real time, game in progress (i.e., in-game) comparisons/investigations of the input data.  The table manager 180 determines from the various real time comparisons, whether there is an anomaly.  The table manager 180 can also determine if there have been any invalid actions, by the player or dealer, based on the state of the game at that time.  At step 214, after a round of the game has ended, the table manager 180 makes a series of real time, post-game comparisons/investigations of the input data).  

Regarding Claim 25, (New) Moore, Czyzewski and Green discloses the card game monitoring system according to claim 18, wherein control unit includes a card shooter apparatus that is configured to determine when the game starts (Cyzewski, ¶¶ 57 discloses the shoe 112 has a games rule module and is capable of setting a game state to a new game state and transmitting this information to the table manager 180.  In response, the shoe 112 transmits data to the table manager 180 indicating the start of a new game. In other examples, the shoe includes a time-out circuit that automatically detects the beginning and end of each round).  

Regarding Claim 26, (New) Moore, Czyzewski and Green discloses the card game monitoring system according to claim 18, wherein control unit is further configured to generate the alert (Cyzewski, ¶¶ 57 discloses the shoe 112 has a games rule module and is capable of setting a game state to a new game state and transmitting this information to the table manager 180.  In response, the shoe 112 transmits data to the table manager 180 indicating the start of a new game. In other examples, the shoe includes a time-out circuit that automatically detects the beginning and end of each round).


Conclusion
Claims 10-26 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715